Exhibit 10(jj)

 

MARSHALL & ILSLEY CORPORATION

ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN

as of January 15, 2004

 

1. Purpose. The Board of Directors of Marshall & Ilsley Corporation adopted this
Annual Executive Incentive Compensation Plan (the “Plan”) on February 21, 2002.
The Plan is intended to establish a correlation between the annual incentives
awarded to the participants and the Company’s financial performance. The
participants will receive an incentive award if the performance goals, as fixed
by the Compensation and Human Resources Committee of the Board of Directors of
Marshall & Ilsley Corporation (the “Committee”) pursuant to the terms of the
Plan, are met. Subject to approval by the shareholders of Marshall & Ilsley
Corporation, the Plan will be applicable to 2002 and subsequent years unless and
until terminated by the Committee. If shareholder approval is not obtained, the
Plan will not take effect. The Plan is intended to meet the requirements of
Section 162(m) of the Internal Revenue Code, and the regulations thereunder, so
that compensation received pursuant to the Plan will be performance-based
compensation excludable from the $1 million limitation on deductible
compensation.

 

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

 

(a) “Award Table” means a table similar in type to Exhibit A, with changes
necessary to adapt to the performance criteria selected by the Committee for the
Performance Year and to display other objective factors necessary to determine
the amount, if any, of the incentive award for the Performance Year.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(d) “Committee” means the Compensation and Human Resources Committee of the
Board.

 

(e) “Company” means Marshall & Ilsley Corporation and its subsidiaries including
subsidiaries of subsidiaries and partnerships and other ventures in which
Marshall & Ilsley Corporation has a significant equity interest, as determined
in the sole discretion of the Committee.

 

(f) “Disability” means a condition that entitles the Participant to disability
payments under the terms of the Company’s long-term disability plan.

 

(g) “Earnings” means the after-tax consolidated net income of the Company
computed in accordance with generally accepted accounting principles and
adjusted to eliminate the following if the impact on net income is material: (i)
gain or loss attributable to the disposition of investment in subsidiaries, and
(ii) extraordinary and nonrecurring items of income or loss.



--------------------------------------------------------------------------------

(h) “Earnings per Share” means the portion of the Company’s Earnings allocable
to each outstanding share of common stock during the accounting period, based on
the average number of shares outstanding, computed on a fully-diluted basis in
accordance with generally accepted accounting principles.

 

(i) “Participant” means any employee of the Company designated to participate in
the Plan.

 

(j) “Performance Goal” means one or more of Earnings Per Share, Earnings, Return
on Average Equity, or Return on Average Assets, which may be used singularly or
in combination, as the Committee determines, to measure the performance of the
Company for the purpose of determining whether, and to what extent, an award
will be payable under the Plan for the Performance Year.

 

(k) “Performance Year” means the Company’s fiscal year. The initial Performance
Year is 2002.

 

(l) “Plan” means the Marshall & Ilsley Corporation Annual Executive Incentive
Compensation Plan.

 

(m) “Retirement” or “Retires” means the termination of employment of a
Participant on or after attaining age 65, or due to early retirement with the
consent of the Committee.

 

(n) “Return on Average Assets” or “ROAA” means Earnings for the accounting
period divided by total average assets.

 

(o) “Return on Average Equity or “ROAE” means Earnings for the accounting period
divided by total average equity.

 

(p) “Salary” means base salary earned for each Performance Year determined in
accordance with principles employed for reporting salary to the shareholders of
Marshall & Ilsley Corporation in the annual Proxy Statement.

 

3. Participation. Participation in the Plan shall be limited to the Chairman (so
long as he or she is an employee of the Company), President, Chief Financial
Officer and any other Participants designated by the Committee or senior
management. A person who becomes a Participant after the commencement of a
Performance Year shall be eligible to receive a pro rata award pursuant to
Section 4, based on the number of full months remaining in the Performance Year
after he or she becomes a Participant.

 

2



--------------------------------------------------------------------------------

4. Determination of Awards.

 

(a) Before April 1, 2002, and thereafter, during the first ninety days of each
succeeding Performance Year, the Committee will complete and adopt an Award
Table substantially in the form attached as Exhibit A. The Award Table will fix
the objective components for determining whether an award will be paid and, if
so, the amount of the award. Awards are based on a percentage of each
Participant’s Salary for the Performance Year, if and to the extent the
Performance Goal is achieved. If the performance falls between the Performance
Goals set forth in the Award Table, the amount of the award will be determined
by interpolation. The Performance Goals and targets for a Performance Year may
not be modified after the first ninety days of a calendar year have elapsed.

 

(b) Before any award may be paid for a Performance Year, the Committee shall
certify that the Performance Goals and other requirements of the Plan have been
satisfied for the Performance Year. No payments shall be made unless and until
the Committee makes this certification.

 

(c) Even though the Performance Goals have been met, (i) no award to a
Participant with respect to a Performance Year shall exceed $2,000,000, and (ii)
the Committee expressly reserves the right to reduce or eliminate entirely any
award if it determines it is in the best interests of the Company to do so. Such
determination shall be conclusive and binding.

 

5. Payment of Awards.

 

(a) If the Committee has made the certification required pursuant to Section
4(b), subject to Section 4(c), awards shall be payable not later than 60 days
following the last day of the Performance Year for which they are computed.
Notwithstanding the foregoing, (i) a Participant may defer receipt of an award
by filing a timely election pursuant to the Company’s 1997 Executive Deferred
Compensation Plan and (ii) if all or any portion of a Participant’s award is not
deductible by the Company for federal income tax purposes because of limitations
contained in Section 162(m) of the Code, the Committee may, in its sole
discretion, require that the nondeductible portion be deferred to the Executive
Deferred Compensation Plan. All awards under the Plan are subject to federal,
state and local income and payroll tax withholding when paid.

 

(b) A Participant shall receive no award for a year if the Participant’s
employment with the Company terminates prior to the last day of the Performance
Year for any reason other than death, Disability, Retirement, or a Change in
Control as defined in the Company’s 2000 Executive Stock Option and Restricted
Stock Plan, as amended from time to time. A Participant who terminates
employment for one of the reasons described in the preceding sentence shall be
eligible to receive a pro rata award, if an award is otherwise payable pursuant
to Section 4, based on the number of full months elapsed in the Performance Year
ending with the date the event occurred. A Participant shall not forfeit an
award if the participant’s employment terminates after the end of the

 

3



--------------------------------------------------------------------------------

applicable Performance Year, but prior to the distribution of the award for such
year. Notwithstanding the foregoing, in the event of a Change in Control, any
payments owing to a Participant under the Plan for the year of his termination
of employment shall be reduced, but not below zero, by any amount payable to the
Participant as a bonus for the year of termination of employment pursuant to the
Participant’s Change in Control Agreement with the Company.

 

(c) If a Participant dies and is subsequently entitled to receive an award under
the Plan, the award shall be paid to the Participant’s estate.

 

6. Administration. The Plan shall be administered by the Committee. The
Committee may adopt rules and regulations for carrying out the Plan, and the
Committee may take such actions as it deems appropriate to ensure that the Plan
is administered in the best interests of the Company. The Committee has the
authority to construe and interpret the Plan, resolve any ambiguities, and make
determinations with respect to the eligibility for or amount of any award. The
interpretation, construction and administration of the Plan by the Committee
shall be final and conclusive. The Committee may consult with counsel, who may
be counsel to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.

 

7. Rights. Participation in the Plan and the right to receive awards under the
Plan shall not give a Participant any proprietary interest in the Company or any
of its assets. A Participant shall for all purposes be a general creditor of the
Company. The interests of a Participant cannot be assigned, anticipated, sold,
encumbered or pledged and shall not be subject to the claims of his creditors.
Nothing in the Plan shall confer upon any Participant the right to continue in
the employ of the Company, or shall interfere with or restrict in any way the
right of the Company to discharge a Participant at any time for any reason
whatsoever, with or without cause.

 

8. Successors. The Plan shall be binding on the Participants and their personal
representatives. If the Company becomes a party to any merger, consolidation,
reorganization or other corporate transaction, the Plan shall remain in full
force and effect as an obligation of the Company or its successor in interest.

 

9. Amendment and Termination. The Committee may amend or terminate the Plan at
any time as it deems appropriate; provided that to the extent required to meet
the requirements of Code Section 162(m) for performance-based compensation, any
amendment that makes a material change to the Plan must be approved by the
shareholders of Marshall & Ilsley Corporation.

 

10. Interpretation. If any provision of the Plan would cause the Plan to fail to
meet the Code Section 162(m) requirements for performance-based compensation,
then that provision of the Plan shall be deemed modified to the extent necessary
to meet the requirements of Code Section 162(m).

 

4



--------------------------------------------------------------------------------

Exhibit A

 

AWARD TABLE

 

PERFORMANCE YEAR 20    

 

     A     (-)    B     (+)    C        Threshold
Performance
Level
Specified:


--------------------------------------------------------------------------------

         Target
Performance
Level
Specified:


--------------------------------------------------------------------------------

         Maximum
Performance
Level
Specified:


--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

   % of Salary


--------------------------------------------------------------------------------

         % of Salary


--------------------------------------------------------------------------------

         % of Salary


--------------------------------------------------------------------------------

 

Chairman

   —   %        —   %        —   %

President

   —   %        —   %        —   %

Chief Financial Officer

   —   %        —   %        —   %

 

During the first 90 days of each Performance Year, the Committee shall set the
Performance Goals using the following process.

 

Award Derivations

 

1. Specify performance criteria to be used as the Performance Goals for the
Performance Year (i.e., one or more of Earnings per Share, Earnings, Return on
Average Equity or Return on Average Assets, which may be used singularly or in
combination, as the Committee determines, to measure the performance of the
Company for the purpose of determining whether an award will be payable under
the Plan for the Performance Year).

 

2. Fix the target Performance Goal and percentage of salary. (B)

 

3. Fix the threshold Performance Goal below which no award is payable and
percentage of salary. (A)

 

4. Fix maximum Performance Goal which results in maximum permitted award and
percentage of salary. (C)

 

5. If the result achieved for the Performance Year is less or greater than the
goal specified in B, but greater than the goal specified in A, the percentage
award payable will be determined by interpolating, as provided in the Plan,
between A and B and B and C, as the case may be with C being the maximum.

 

5